I concur in the decree herein, on the ground that the failure of Walter J. Wright, the relator, to file his bond within ten days after his appointment as administrator of the succession of Mrs. Sidonia Berdennagel La Rouge did not ipso facto vacate the appointment. In my opinion, a judgment or some other affirmative action by the court was necessary to accomplish that result.
Under the terms of article 1041 of the Revised Civil Code, if the person appointed administrator of a succession should fail to furnish the prescribed bond within ten days, the judge is authorized to declare and treat his appointment as vacated and to name his successor. But if the judge fails to exercise his authority, and, no opposition to the appointment having been filed in the meantime, the appointee furnishes the required bond, I think all legal essentials have been complied with and that the appointee becomes fully vested with the authority to discharge the functions of his office. *Page 404